HALL, Judge.
Appellant Roger Eric Lutz appeals his sentences for various sex offenses committed between January 1, 1984, and March 15, 1985. He contends that the triah court erred in not certifying him as a mentally disordered sex offender pursuant to chapter 917, Florida Statutes (1977).
In 1979 the Legislature repealed chapter 917 as it existed in 1977. Ch. 79-341, § 1, Laws of Florida. When Lutz committed the offenses for which he was convicted, chapter 917 provided (and provides today) that it was the responsibility of the Department of Corrections, upon an offender’s commitment thereto, to classify that offender based on the type of offense he committed and, with the aid of the Department of Health and Rehabilitative Services, to determine the appropriate treatment for the offender. § 917.012, Fla.Stat. (1983).
As the law no longer provides for trial court certification of defendants as mentally disordered sex offenders, appellant has presented no meritorious arguments in this appeal. Accordingly, appellant’s sentences are affirmed.
DANAHY, C.J., and SCHOONOVER, J., concur.